NUMBER 13-13-00503-CR

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                                    IN RE ROEL CERDA


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Memorandum Opinion Per Curiam1

       Relator, Roel Cerda, proceeding pro se, filed a petition for writ of mandamus on

September 20, 2013, through which he seeks to compel the trial court to consider and

rule on relator’s motion for nunc pro tunc judgment.

       To be entitled to mandamus relief, relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a ministerial act not involving a discretionary or judicial decision. State ex rel. Young

v. Sixth Jud. Dist. Ct. of App. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App.


       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).

                                                  1
2007) (orig. proceeding). If relator fails to meet both of these requirements, then the

petition for writ of mandamus should be denied. See id.

       It is relator’s burden to properly request and show entitlement to mandamus

relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself

entitled to the extraordinary relief he seeks.”). In addition to other requirements, relator

must include a statement of facts supported by citations to “competent evidence

included in the appendix or record,” and must also provide “a clear and concise

argument for the contentions made, with appropriate citations to authorities and to the

appendix or record.” See generally TEX. R. APP. P. 52.3. In this regard, the relator must

furnish an appendix or record sufficient to support the claim for mandamus relief. See

id. R. 52.3(k) (specifying the required contents for the appendix); R. 52.7(a) (specifying

the required contents for the record).

       Relator has not included with his petition an appendix or record sufficient to

support his claim for relief.     Accordingly, the Court, having examined and fully

considered the petition for writ of mandamus and the applicable law, is of the opinion

that relator has not met his burden to obtain mandamus relief. See State ex rel. Young,
236 S.W.3d at 210. Relator’s petition for writ of mandamus is denied. See TEX. R. APP.

P. 52.8(a).


                                                               PER CURIAM


Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the 25th
day of September, 2013.


                                             2